DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length of the abstract should be at least 50 words in lengths.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The examiner interprets the recitation “mass% or less of Mg in terms of MgO” to refer to the mass% of MgO, because using the data in Table 2 of the instant specification gives total mass% results for each example of nearly 100%, the examiner notes that if oxygen was not included in these measurements the mass% would be much lower.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 2003/0052299 A1) herein Umeda.
Regarding claim 1, Umeda discloses a sintered body constituted of ferrite with good magnetic properties [0018, Umeda] comprising 0-15 wt% MO wherein MO can be at least one of NiO, ZnO, or MgO, and wherein MO is never 0 [0020, Umeda].  The examiner notes that the overlap of the ferrite compositions of the instant application and Umeda is prima facie obvious.  See MPEP 2144.05(I).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2012/0161910 A1) herein Nagaoka.
Regarding claim 1, Nagaoka discloses a sintered ferrite magnetic material [0020, Nagaoka] comprising 5 mass% or less of magnesium oxide [0056, Nagaoka].  The examiner notes that the overlap of the ferrite compositions of the instant application and Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 2-3:
Nagaoka discloses a main composition represented by the formula Ca1-w-x-yRwSrxBayFezMmO19 [0032-0033, Nagaoka] 
0.25<w<0.65
0.01<x<0.45
0.0002<y<0.011
Y<x
8<z<11
0.017<m/z<0.065, the examiner notes this gives 0.136<m<0.715
1.0<w/m<2.5, 1.0m<w<2.5m, the examiner notes this further limits m<0.65 as w cannot be less than m
M includes at least Co
R includes at least La
Table 1

Instant claims ratio values
Nagaoka ratio values
Ca
0.369-0.598 (claim 1)
0.406-0.482 (claim 2)
0-0.7398
R
0.364-0.495 (claim 1)
0.459-0.474 (claim 2)
0.25-0.65
A, Sr
0.038-0.136 (claim 1)
0.054-0.120 (claim 2)
0.01-0.45
Fe
8.280-10.45 (claim 1)
9.837-9.934 (claim 2)
8-11
Co
0.257-0.338 (claim 1)
0.293-0.311 (claim 2)
0.136-0.65


The examiner notes that the overlap of the atomic ratio of the elements of the instant application and that of Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 4, the examiner notes that the oxides comprising the magnet include CaO, La2O3, SrO, BaO, Fe2O3, and CoO [Table 6, Nagaoka].  Nagaoka does not specify the mass% ranges of the oxides used, however the examiner notes that mass% ranges that overlap with those instantly claimed would naturally flow from the ferrite magnet of Nagaoka because the mass% ranges that satisfy instant claim 4 also satisfy instant claims 2-3 and thus would also satisfy the ratios of Nagaoka because the ratios of Nagaoka completely encompass the ratios of instant claims 2-4.  See MPEP 2144.05(I) and 2145.  The examiner notes that the instant specification shows that examples 1-3 satisfy both the mass% and ratio requirements of the instant application [Tables 1-2, 0086-0087, instant spec].
Regarding claim 5, Nagaoka discloses that 0.5 mass% or less of B in terms of B2O3 may be used in the magnetic material [0055, Nagaoka].  The examiner notes that the overlap of the ferrite compositions of the instant application and Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 6, Nagaoka discloses that 0.1-3 mass% of Al in terms of Al2O3 may be used in the magnetic material [0054, Nagaoka].  The examiner notes that the overlap of the ferrite compositions of the instant application and Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 7, Nagaoka discloses that 0.1-3 mass% of Si in terms of SiO2 may be used in the magnetic material [0049, Nagaoka].  The examiner notes that the overlap of the ferrite compositions of the instant application and Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 8, Nagaoka discloses that 5 mass% or less of manganese oxide may be used in the magnetic material [0056, Nagaoka].  The examiner notes that the overlap of the ferrite compositions of the instant application and Nagaoka is prima facie obvious.  See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9272955. Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner notes that US 9272955 corresponds to the patent application of Nagaoka discussed above, claim 1 of US 9272955 cites a ferrite magnetic material with a composition range that overlaps with instant claims 2-3, and although the composition of claims 1 and 4-8 are not claimed they overlap with the composition as disclosed in the specification of US 9272955 as discussed above.
Claim 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 7919007. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, silicon dioxide, and boron oxide contents.
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 7919007. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, and boron oxide contents.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 7425280. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8834738. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9202613. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, boron oxide, and manganese oxide contents.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9336933. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9272955. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, boron oxide, and manganese oxide contents.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8591760. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, boron oxide, and manganese oxide contents.
Claims 1-4 and 6-8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6-8 of U.S. Patent No. US 11456096. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, and manganese oxide contents.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 11440848. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, and manganese oxide contents.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. US 11476023. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent discloses an overlapping composition and ratio equation with the instantly claims except for instant claims 6-8, however the specification of the reference patent discloses overlapping compositions with instant claims 6-8.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 11488752. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferrite sintered magnet with an overlapping ratio and which the specification discloses may contain overlapping magnesium oxide, aluminum oxide, silicon dioxide, and manganese oxide contents.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8834738. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide contents.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10249417. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10373746. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11417447. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 6258290. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference patent does not claim the magnesium oxide content, the reference patent claims a ferritic magnet which the specification discloses is sintered and may contain an overlapping magnesium oxide content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734